


110 HR 497 RS: Brigadier General Francis Marion

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 233
		110th CONGRESS
		1st Session
		H. R. 497
		[Report No. 110–103]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 6, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Marion Park Project, a
		  committee of the Palmetto Conservation Foundation, to establish a commemorative
		  work on Federal land in the District of Columbia, and its environs to honor
		  Brigadier General Francis Marion.
	
	
		1.Short titleThis Act may be cited as the
			 Brigadier General Francis Marion
			 Memorial Act of 2007.
		2.Commemorative work to
			 honor Brigadier General Francis Marion and his family
			(a)FindingsThe
			 Congress finds that:
				(1)Francis Marion was
			 born in 1732 in St. John’s Parish, Berkeley County, South Carolina. He married
			 Mary Esther Videau on April 20th, 1786. Francis and Mary Esther Marion had no
			 children, but raised a son of a relative as their own, and gave the child
			 Francis Marion’s name.
				(2)Brigadier General
			 Marion commanded the Williamsburg Militia Revolutionary force in South Carolina
			 and was instrumental in delaying the advance of British forces by leading his
			 troops in disrupting supply lines.
				(3)Brigadier General
			 Marion’s tactics, which were unheard of in rules of warfare at the time,
			 included lightning raids on British convoys, after which he and his forces
			 would retreat into the swamps to avoid capture. British Lieutenant Colonel
			 Tarleton stated that as for this damned old swamp fox, the devil himself
			 could not catch him. Thus, the legend of the Swamp Fox
			 was born.
				(4)His victory at the
			 Battle of Eutaw Springs in September of 1781 was officially recognized by
			 Congress.
				(5)Brigadier General
			 Marion’s troops are believed to be the first racially integrated force fighting
			 for the United States, as his band was a mix of Whites, Blacks, both free and
			 slave, and Native Americans.
				(6)As a statesman, he
			 represented his parish in the South Carolina senate as well as his State at the
			 Constitutional Convention.
				(7)Although the
			 Congress has authorized the establishment of commemorative works on Federal
			 lands in the District of Columbia honoring such celebrated Americans as George
			 Washington, Thomas Jefferson, and Abraham Lincoln, the National Capital has no
			 comparable memorial to Brigadier General Francis Marion for his bravery and
			 leadership during the Revolutionary War, without which the United States would
			 not exist.
				(8)Brigadier General Marion’s legacy must live
			 on. Since 1878, United States Reservation 18 has been officially referred to as
			 Marion Park. Located between 4th and 6th Streets, S.E., at the intersection of
			 E Street and South Carolina Avenue, S.E., in Washington, DC, the park lacks a
			 formal commemoration to this South Carolina hero who was important to the
			 initiation of the Nation’s heritage.
				(9)The time has come
			 to correct this oversight so that future generations of Americans will know and
			 understand the preeminent historical and lasting significance to the Nation of
			 Brigadier General Marion’s contributions. Such a South Carolina hero deserves
			 to be given the proper recognition.
				(b)Authority To
			 establish commemorative workThe Marion Park Project, a committee
			 of the Palmetto Conservation Foundation, may establish a commemorative work on
			 Federal land in the District of Columbia and its environs to honor Brigadier
			 General Francis Marion and his service.
			(c)Compliance with
			 standards for commemorative worksThe commemorative work
			 authorized by subsection (b) shall be established in accordance with
			 chapter 89 of title 40,
			 United States Code (commonly known as the Commemorative Works
			 Act).
			(d)Use of federal
			 funds prohibitedFederal
			 funds may not be used to pay any expense of the establishment of the
			 commemorative work authorized by subsection (b). The Marion Park Project, a
			 committee of the Palmetto Conservation Foundation, shall be solely responsible
			 for acceptance of contributions for, and payment of the expenses of, the
			 establishment of that commemorative work.
			(e)Deposit of
			 excess fundsIf, upon payment
			 of all expenses of the establishment of the commemorative work authorized by
			 subsection (b) (including the maintenance and preservation amount provided for
			 in section 8906(b) of title 40, United States Code), or upon expiration of the
			 authority for the commemorative work under
			 chapter 89 of title 40,
			 United States Code, there remains a balance of funds received for the
			 establishment of that commemorative work, the Marion Park Project, a committee
			 of the Palmetto Conservation Foundation, shall transmit the amount of the
			 balance to the Secretary of the Treasury for deposit in the account provided
			 for in section 8906(b)(1) of such title.
			(f)DefinitionsFor
			 the purposes of this section, the terms commemorative work and
			 the District of Columbia and its environs have the meanings given
			 to such terms in section 8902(a) of title 40, United
			 States Code.
			
	
		June 26, 2007
		Reported without amendment
	
